BARKETT, Justice,
concurring specially.
I agree with the majority’s resolution of the Tillman issue because Maeweather has been convicted of at least two prior violent felonies. See Tillman v. State, 609 So.2d 1295 (Fla.1992) (Kogan, J., dissenting).
I also concur with the majority’s affirmative answer to the third question certified by the district court, although I do not find that it is the same question that was certified in Gayman v. State, 616 So.2d 17 (Fla.1993). The question in this case is whether double jeopardy is violated by Maeweather’s conviction for possession of a firearm by a convicted felon and subsequent sentence as a violent habitual felony offender. Unlike Gayman, I do not find that Maeweather was receiving two enhanced sentences for the same conduct. Accordingly, I concur with the majority’s resolution of this issue.